ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, and the affidavit of respondent attached thereto, indicating that he consents to be placed on disability inactive status.
IT IS ORDERED that Stephen R. Streete, Louisiana Bar Roll number 12531, be and he hereby is transferred to disability inactive status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Fourteenth Judicial District Court for the Parish of Calcasieu is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana